Citation Nr: 0928229	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-03 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for leukemia.  

2.  Entitlement to service connection for a right knee 
disorder, claimed as right knee pain.  

3.  Entitlement to service connection for arthritis of the 
bilateral knees.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from June 1972 to November 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  

The issue of service connection for leukemia is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right knee pain did not manifest during, or 
as a result of, his military service.  

2.  The Veteran's right knee gouty arthritis did not manifest 
during, or as a result of, his military service.  

3.  The Veteran does not have a current diagnosis of left 
knee arthritis that manifested during, or as a result of, his 
military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
right knee pain have not been met.  38 U.S.C.A §§ 1101, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 
3.159 (2008).  


2.  The criteria for establishing service connection for 
gouty arthritis of the bilateral knees have not been met.  
38 U.S.C.A §§ 1101, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310, 3.159 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in August 2005 and March 2006 that fully 
addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The March 2006 letter also provided the Veteran with the 
Dingess requirements (specifically, how disability ratings 
and effective dates are assigned).  See Dingess/Hartman, 19 
Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claims of entitlement to service connection 
for right knee pain, right knee arthritis, and left knee 
arthritis because there is no evidence to satisfy the second 
McLendon criteria discussed above.  Specifically, there is no 
evidence of record suggesting that the Veteran suffered from 
a chronic knee disability or arthritis during his military 
service.  Therefore, a medical examination would serve no 
useful purpose in this case, since the requirement of an in-
service disease or injury to establish a service connection 
claim cannot be met upon additional examination.  The Veteran 
was not prejudiced by the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Copies of the Veteran's private treatment 
records have also been incorporated into the evidence of 
record.  Significantly, neither the Veteran nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Analysis

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as arthritis, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2008).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Right Knee Pain

The Veteran contends that he is entitled to service 
connection for right knee pain.  However, the evidence of 
record demonstrates that the Veteran's right knee pain did 
not manifest during, or as a result of, his military service.  
As such, service connection is not warranted.  

The Veteran's service treatment records are silent regarding 
complaints of, or treatment for, right knee pain.  According 
to the Veteran's February 1972 enlistment examination, the 
Veteran's lower extremities were normal.  It was noted that 
the Veteran had a scar on his right knee upon enlistment, but 
the origin of this scar is not indicated.  The Veteran 
underwent a Medical Board examination in May 1974.  During 
the examination, it was noted that the Veteran had a normal 
musculoskeletal system.  The Veteran did indicate in his 
report of medical history accompanying this examination that 
he had, or had in the past, a "trick or locked knee."  
However, the examiner found the Veteran's lower extremities 
to be normal at this time and there is no corresponding 
medical evidence of record to support a history of knee 
problems.  A chronic disorder of the right knee, therefore, 
did not manifest during military service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The post-service medical evidence does not suggest that the 
Veteran has had chronic symptomatology regarding his right 
knee since his separation from service.  The first treatment 
of record for right knee pain is a private record dated May 
2003 and signed by a doctor with the initials TGW.  The 
Veteran was seen for complaints of pain and swelling in his 
right knee for the past 3 months.  This was the first time 
the Veteran was treated by Dr. TGW, but it was noted that the 
Veteran had been treated in the same office 16 years earlier 
by a doctor with the initials DT for a tibial plateau 
fracture that required a side plate and screws.  Dr. TGW 
diagnosed the Veteran as status post tibial plateau fracture 
of the right lower extremity with degenerative arthritis of 
the medial compartment and a questionable tear of the medial 
meniscus.  Dr. TGW did not suggest a possible relationship to 
the Veteran's military service.  

The record reveals that the Veteran was again seen by the 
same Dr. DT referenced above in June 2004.  The Veteran was 
complaining of a swollen and stiff right knee.  Dr. DT noted 
performing surgery on the Veteran 17 years earlier to repair 
a tibial plateau fracture.  Dr. DT indicated that the Veteran 
fractured his leg when playing basketball at the age of 37.  
Subsequent treatment records indicate occasional complaints 
of right knee pain.  However, none of these records suggest a 
possible connection between this pain and the Veteran's 
military service.  

Based on the above evidence, the Board must conclude that the 
Veteran is not entitled to service connection for pain in his 
right knee.  First, the evidence demonstrates that the 
Veteran suffered an intervening injury of the right lower 
extremity in 1987.  This was 13 years after the Veteran's 
separation from military service.  None of the private 
physicians of record have related the Veteran's knee pain to 
anything other than his post-service tibial plateau fracture.  

Additionally, the first medical evidence of record of right 
knee pain is a May 2003 treatment note.  This is over 28 
years after the Veteran's separation from the military.  When 
considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
the right knee for more than 28 years after separation from 
service tends to establish that the Veteran's current right 
knee pain has not been chronic since his separation from 
military service.

The Board recognizes that the Veteran believes his current 
right knee pain is related to his military service.  The 
Veteran also indicated in his February 2007 Form 9 that he 
believed his right knee pain was misdiagnosed during service.  
However, there is no credible supporting evidence for either 
of these assertions in the record, and, as a layperson, the 
Veteran is not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  Therefore, the Veteran's opinion on the 
etiological onset of his right knee pain is of no probative 
value.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for right knee pain must be denied.

Arthritis of the Knees Bilaterally

The Veteran contends that he is entitled to service 
connection for arthritis of the right and left knees.  
However, while the evidence does indicate a diagnosis of 
gouty arthritis of the right knee, there is no evidence 
suggesting a nexus between this diagnosis and the Veteran's 
military service.  Nor does the evidence show that the 
Veteran has a diagnosis of gouty arthritis of the left knee.  
As such, service connection is not warranted.  

The Veteran's service medical records are silent regarding 
complaints of or treatment for any knee problem.  There is 
also no diagnosis of arthritis of the right or left knee 
during military service.  The Veteran underwent a Medical 
Board examination in May 1974.  During the examination, it 
was noted that the Veteran had a normal musculoskeletal 
system.  The Veteran did indicate in his report of medical 
history accompanying this examination that he had, or had in 
the past, a "trick or locked knee."  However, the examiner 
found the Veteran's lower extremities to be normal at this 
time and there is no corresponding medical evidence of record 
to support a history of knee problems.  

There is also no evidence suggesting that arthritis of either 
knee became manifest to a degree of 10 percent or more within 
one year from the date of service discharge.  Therefore, the 
presumption of in-service incurrence of arthritis does not 
apply.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2008).  

As previously discussed, when there is no evidence of a 
chronic condition during service, or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage, 10 Vet. 
App. at 495-98.  However, medical evidence must relate this 
chronic symptomatology to the Veteran's present condition.  
See id.  

In the present case, the post-service medical evidence does 
not suggest a continuity of symptomatology since separation.  
In a May 2003 private treatment note, the Veteran was 
diagnosed with degenerative arthritis of the right lower 
extremity, status post-tibial plateau fracture, by Dr. TGW.  
Dr. TGW did not suggest a possible relationship between this 
arthritis and the Veteran's military service.  The Veteran 
was also diagnosed with probable degenerative arthritis of 
the right knee by a Dr. DT in July 2004.  

The record also contains a private treatment record from 
August 2004 signed by a doctor with the initials JTJ.  
According to Dr. JTJ, the Veteran had a history of a broken 
leg.  Physical examination revealed mild swelling without 
pain in the right knee.  Dr. JTJ noted that the rest of the 
Veteran's joints looked good upon examination.  Dr. JTJ 
concluded that the Veteran presented with a history that was 
at least consistent with gouty arthritis, but Dr. JTJ noted 
this was not certain.  The record demonstrates that Dr. JTJ 
continued to treat the Veteran for probable gouty arthritis, 
but in July 2005, Dr. JTJ no longer referred to the Veteran's 
arthritis as "probable."  Therefore, a current diagnosis of 
gouty arthritis of the right knee is confirmed.  However, 
none of Dr. JTJ's treatment notes, or any of the medical 
evidence of record, references the Veteran's left knee or 
assigns a diagnosis of a left knee gouty arthritis.  

Based on the above evidence, the Board must conclude that the 
Veteran is not entitled to service connection for gouty 
arthritis of the right and left knees.  The Veteran's service 
treatment records are silent regarding treatment for, or a 
diagnosis of, arthritis.  In fact, the first evidence of 
arthritis of the right knee is from May 2003, which is over 
28 years after the Veteran's separation from military 
service.  As previously noted, this absence of medical 
evidence for such an extended period of time tends to 
establish that the Veteran has not had chronic symptoms of 
arthritis since his separation from military service.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002)

Additionally, the record does not contain a current diagnosis 
of arthritis of the left knee.  There are numerous references 
to right knee arthritis and gouty arthritis of the right 
knee.  However, there is no mention of the Veteran's left 
knee.  There must be a current diagnosis of a disorder for 
service connection to be granted.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999).  Without a medical diagnosis of a 
disorder of the left knee, service connection is not 
permitted.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
Therefore, in addition to a lack of continuity of 
symptomatology, the Veteran has not been diagnosed with 
arthritis of the left knee.  

In summary, the in-service treatment records do not suggest 
that the Veteran suffered any injury to his right or left 
knee during military service.  In fact, the first mention of 
a right knee injury is a reference to 1987 when the Veteran 
injured his right knee playing basketball some 13 years after 
his separation from service.  None of the current treatment 
records have suggested a relationship between the Veteran's 
gouty arthritis and his military service.  Also, there is no 
evidence suggesting that the Veteran has ever injured his 
left knee, or that he has ever been diagnosed with a left 
knee disorder.  Therefore, the preponderance of the evidence 
of record demonstrates that the Veteran is not entitled to 
service connection for arthritis of the right or left knee.  

As a final matter, the Board has again considered the lay 
testimony of the Veteran relating his symptoms to his 
military service.  However, as a layperson, the Veteran is 
not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  Therefore, the Veteran's opinions relating his 
arthritis to military service, and his self-diagnosis of left 
knee arthritis, are not competent medical opinions and are of 
no probative value.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claims of 
entitlement to service connection for arthritis of the right 
and left knee must be denied.





ORDER

Entitlement to service connection for a right knee disorder, 
claimed as right knee pain is denied.  

Entitlement to service connection for gouty arthritis of the 
bilateral knees is denied.  


REMAND

The Board finds that additional evidentiary development is 
necessary on the Veteran's claim for service connection for 
leukemia before appellate review may proceed.  

In July 2009, the Veteran's representative submitted a 
statement alleging that the Veteran was enrolled at the 
Montgomery VA Hospital on October 20, 1975.  The Veteran has 
requested that hospital records from 1975 through 1980 be 
obtained, as he believes they may show abnormal lab results 
that would support a diagnosis of leukemia.  Therefore, VA 
must attempt to obtain these records before appellate review 
may proceed.  

Also, as previously discussed, VA has a duty to provide 
examination when: (1) there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) there is evidence establishing that an event, 
injury, or disease occurred in service; (3) there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) there current medical evidence is 
insufficient to make a decision on the claim.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

In the present case, the Veteran has a current diagnosis of 
leukemia.  The Veteran was diagnosed with chronic myelogenous 
leukemia in September 2004.  While there is no evidence of an 
event, injury, or disease that occurred in-service, the 
Veteran's representative has argued that service connection 
for leukemia was warranted due to the March 1980 National 
Guard record that revealed a glucose-6-phosphate 
dehydrogenase (G6PD) deficiency and lymphocytes of "62."  
(See July 2009 Informal Hearing Presentation.)  Therefore, 
the Board finds that the Veteran must be afforded a VA 
examination to determine if there is a possible etiological 
relationship between the Veteran's current leukemia and his 
military service demonstrated by these blood tests and any 
other blood tests that may be revealed once records from 1975 
to 1980 are obtained.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The Veteran should be asked to submit any 
additional evidence he has in support of his 
claim.  

2.  Additionally, contact the VA Hospital in 
Montgomery, Alabama, and request copies of 
any medical records from related to the 
Veteran from 1975 to 1980.  Once obtained, 
these records should be incorporated into the 
evidence of record.  A negative reply should 
be requested for any records unavailable.

3. After the above has been completed, 
schedule the Veteran for a VA examination 
before an appropriate specialist(s) to 
determine whether it is at least as likely as 
not that the Veteran's leukemia is in anyway 
related to his military service.  The claims 
file must be reviewed by the examiner prior 
to examination.  In rendering an opinion, the 
examiner should make specific reference to 
the blood tests of March 1980 and any 
subsequent blood work obtained from 1975 to 
1980.  

4. After completion of the above and any 
additional development deemed necessary, the 
expanded record should be reviewed and it 
should be determined if the Veteran's claim 
can be granted.  If not, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC), and be afforded an opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review.   

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


